Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 1/24/22.
The objection to claim 9 for informalities is withdrawn in view of applicant’s amendment.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to claims 1-25 is withdrawn in view of applicant’s amendment. 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Bose (US 2011/0157001) to claims 1-6, 10-13, 15, 21, 24 and 25 is withdrawn in view of applicant’s amendment. 
Claims 1-7 and 9-28 are pending.
Claims 1-7 and 9-28 are allowed.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, wherein the user interface is configured to receive user input setting one or more filters and the at least one processor is configured to process the frame data in dependence on the one or more filters to cause the display to display data satisfying the one or more filters as substantially recited in independent claims 1, 24 and 25; further fail to teach cause the display to display a timeline of the one or more frames determine data for a respective frame by processing time data for that respective frame; and cause the display to display the data in association with the respective frame in the timeline as recited in independent claim 26; further 
	The closest cited prior art, Bose (US 2011/0157001) teaches a method for processing frame data.  However, Bose (US 2011/0157001) fails to teach wherein the user interface is configured to receive user input setting one or more filters and the at least one processor is configured to process the frame data in dependence on the one or more filters to cause the display to display data satisfying the one or more filters as substantially recited in independent claims 1, 24 and 25; further fail to teach cause the display to display a timeline of the one or more frames determine data for a respective frame by processing time data for that respective frame; and cause the display to display the data in association with the respective frame in the timeline as recited in independent claim 26; further fail to teach determine a node graph, in response to the input from the user, for one or more events associated with one or more of the one or more frames from the frame data; and cause the display to display the determined node graph associated with the one or more events, wherein the user interface is configured to receive user input providing breakpoint data, the at least one processor is configured to provide an output .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196